The appellants having filed a motion to reform the judgment entered in this cause on November 13, 1897, said motion is hereby sustained.
It is now ordered that the order of the District Court appointing a receiver be and is hereby revoked and annulled, and the receiver discharged, and he is hereby directed to restore the property to the appellant J.B. Boone, together with such rents as the receiver has collected.
And our attention having been called to the fact that the injunction dissolved by our said judgment was granted at a different time from the order appointing a receiver, and is an independent proceeding not properly involved in this appeal, that part of said judgment dissolving said injunction is hereby set aside; and said judgment in all other respects will stand.
Judgment reformed.